Citation Nr: 0006427	
Decision Date: 03/09/00    Archive Date: 03/17/00

DOCKET NO.  97-20 600	)	DATE
	)
	)              

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to service connection for a cerebrovascular 
accident (CVA), claimed as secondary to service-connected 
ischemic heart disease.


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel


INTRODUCTION

The veteran had active service with the United States Army 
Forces in the Far East from November 1941 to August 1942 and 
from July 1945 to January 1946.  He was a prisoner-of-war 
(POW) from April 10 to August 6, 1942.


This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Manila, Philippines, which denied service 
connection for a CVA and denied an increased evaluation for 
service-connected ischemic heart disease.  The veteran 
perfected an appeal with respect to both matters.  In its 
January 1999 decision, the Board denied an increased rating 
for ischemic heart disease.  That decision became final 
absent the veteran's appeal to the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court").  See 38 U.S.C.A. § 7104(b) (West 1991).


FINDINGS OF FACT

1.  The veteran is service-connected for ischemic heart 
disease.

2.  Service connection for hypertension was denied by the RO 
in a decision dated December 1996 and the veteran did not 
appeal.

3.  The preponderance of the competent and probative evidence 
of record shows that the veteran's CVA, which occurred many 
years after service, was not related to his service-connected 
ischemic heart disease. 


CONCLUSION OF LAW

A CVA was not incurred in or aggravated by service, it may 
not be presumed to have been incurred in service, and it is 
not proximately due to or aggravated by service-connected 
ischemic heart disease.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) 
(1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service records are negative for notations of cardiovascular 
disease.  The veteran's service included a period of 
internment as a POW for more than three months.

In June 1988, the veteran reported for a POW protocol 
examination. A chest x-ray showed no acute cardiopulmonary 
disease.  An electrocardiogram was normal and the examination 
report notes no evidence of heart disease, hypertension, 
chest pain/discomfort, and no abnormal vascular findings.  

A private medical certificate dated in October 1995 reflects 
that the veteran was treated for left bundle branch block and 
hypertension in addition to other medical problems.

In November 1995, the veteran was afforded a VA examination, 
which included a chest X-ray and electrocardiogram.  He 
reported recurrent palpitations of three years' duration 
associated with effort, such as walking and climbing stairs 
and associated with shortness of breath.  The clinical 
impression was arteriosclerotic heart disease, not in 
failure.  The examiner was E. Lopez, M.D.  The veteran was 
also afforded an echocardiogram at a private facility, 
apparently in conjunction with the VA examination.  The 
report is of record.  

In a rating decision dated in January 1996, the RO 
established service connection for ischemic heart disease and 
assigned a 30 percent evaluation, effective October 13, 1995.  
At that time he RO denied service connection for 
arteriosclerosis and hypertension.  

The claims file contains a report of a VA neurological 
examination dated in June 1996.  The veteran reported that a 
week earlier he had had a sudden onset of left-sided 
weakness.  Following a physical examination, the examiner, R. 
Javier, M.D., a neurologist, recommended a cranial CT scan, 
which was performed in July 1996.  After reviewing the 
results of the CT scan, Dr. Javier diagnosed status post 
cerebral infarction, right, and stated that it was not 
secondary to ischemic heart disease.  The veteran also 
underwent a cardiac evaluation in June 1996, which included 
an electrocardiogram.  The clinical examiner found no 
objective evidence of ischemic heart disease at that time.  

In a rating decision dated in December 1996, the RO again 
denied service connection for hypertension and also denied 
service connection for a right-sided status post cerebral 
infarction.  The veteran filed a timely notice of 
disagreement with respect to the denial of service connection 
for a CVA, but not with respect to hypertension.  

The claims file contains a statement dated in July 1997 from 
the veteran's daughter, a physician, who reported treating 
the veteran on several occasions to include on May 4, 1996.  
The veteran's daughter noted chief complaints of numbness and 
weakness of the left side of the body, and also noted the 
veteran's history of malaria, malnutrition as a POW, and 
treatment for an ulcer, arthritis and bronchitis.  She also 
noted that the veteran had hypertension.  She stated that on 
May 4, the veteran's blood pressure had been 140-160/100 and 
that there was evidence of weakness and numbness of the left 
lower extremity.  She diagnosed a CVA secondary to coronary 
heart disease, hypertension and chronic bronchitis.  The RO 
requested an explanation as to that conclusion.  The 
veteran's daughter responded in May 1998 and generally noted 
the veteran's chief complaints and "different salient points 
in his past personal history and physical findings."  
Specifically, she indicated that the veteran smoked, lacked 
habitual physical exercise and was living a sedentary life.  
She reported the results of blood chemistry tests done in 
August 1995, as well as subsequent triglyceride and 
cholesterol tests, a chest x-ray, and an electrocardiogram 
done in October 1995 which she stated showed left bundle 
branch block.  She further noted that the veteran had 
ischemic heart disease, hypertension and hypercholesterolemia 
and that such were "major risk factors in the patho-genesis 
of atherosclerotic cerebrovascular and peripheral vascular 
disease in addition to coronary disease."  She concluded 
that the veteran's coronary heart disease and other risk 
factors made him "more prone or susceptible to myocardial 
infarction and stroke (CVA)."  

In March 1998, the veteran presented for VA examination.  The 
examiner reviewed the claims file.  The examination included 
a chest X-ray, an electrocardiogram, and an echocardiogram 
performed at a private facility.  The clinical impression was 
status post CVA with left hemiparesis and hypertensive 
cardiovascular disease, not in failure.  

Pursuant to the Board's January 1999 remand, a field 
investigation was conducted.  The veteran's attending 
physician, his daughter, was interviewed regarding her 
medical credentials and availability of records pertinent to 
her treatment of the veteran.  She reported that she treated 
the veteran for complaints of abdominal pain, cough and high 
blood pressure, and for peptic ulcer disease, but that she 
was unable to produce any notes or records as she did not 
record her treatment of the veteran.  She was requested to 
explain the basis of her opinion that the veteran's' CVA was 
due to ischemic heart disease.  She responded that she had 
already sent her explanation regarding that issue.

Also pursuant to Board's January 1999 remand, the RO obtained 
a medical opinion from E. Lopez, M.D.  Dr. Lopez reviewed the 
veteran's claims file and noted that the veteran had ischemic 
heart disease and that echocardiograms conducted in November 
1995 and March 1998 showed no intracavitary thrombus.   Dr. 
Lopez stated that a thrombus can dislodge and go to the brain 
leading to a CVA, explaining that "a thromboembolism is the 
mechanism of a CVA in the presence of ischemic heart disease.  
However, this was not evident here."  Dr. Lopez opined that 
the veteran's hypertension was the "most possible cause of 
his CVA" and concluded that the CVA "did not arise from nor 
does it aggravate the [ischemic heart disease].  Rather, it 
was a complication of his hypertension."




Pertinent Regulations

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and certain chronic 
diseases, such as hypertension or cerebral hemorrhage or 
thrombosis, become manifest to a degree of 10 percent within 
one year from the date of termination of such service, such 
diseases shall be presumed to have been incurred in service, 
even though there is no evidence of such diseases during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  Moreover, there is 
a presumption in favor of service connection for any of the 
following diseases manifested in a POW:  avitaminosis; 
Beriberi (including beriberi heart disease); chronic 
dysentery; helminthiasis; malnutrition (including optic 
atrophy associated with malnutrition; pellagra; any other 
nutritional deficiency; psychosis; any of the anxiety states; 
dysthymic disorder (or depressive neurosis); organic 
residuals of frostbite, if it is determined that the veteran 
was interned in climatic conditions consistent with the 
occurrence of frostbite; post-traumatic osteoarthritis; 
irritable bowel syndrome; peptic ulcer disease; peripheral 
neuropathy except where directly related to infectious 
causes.  38 C.F.R. § 3.309(c) (1999).

Service connection is also warranted for disability 
proximately due to or the result of a service-connected 
disorder and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability.  In the case of aggravation, such 
secondary disorder is compensable only to the degree of 
disability over and above the degree of disability which 
would exist without such aggravation.  38 C.F.R. § 3.310(a); 
Allen v. Brown, 7 Vet. App. 439, 448, 449 (1995).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Analysis

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. §  5107; he has presented a claim that is 
plausible based on all the evidence, specifically in the form 
of a medical opinion relating a CVA to his service-connected 
ischemic heart disease.  The Board is also satisfied that all 
relevant and available facts have been properly developed.  
The veteran has been examined by the VA in connection with 
his claim and has not identified any additional, relevant 
evidence that has not been requested or obtained.  In that 
regard the Board notes that the veteran's daughter, a 
physician, was contacted and requested to provide relevant 
medical records and further explanation for her nexus 
opinion.  She indicated that no records are available and 
provided a written statement explaining her opinion.  The 
Board thus finds that all relevant evidence necessary for an 
equitable disposition of the appeal has been obtained, and no 
further assistance is required to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107.  See also Stegall v. 
West, 11 Vet. App. 268 (1998).

The Board first notes that the record does not reflect, nor 
does the veteran argue, that his CVA was first manifested 
during service or within any presumptive period.  A CVA is 
not a disease presumptive to POWs.  See 38 C.F.R. 
§§ 3.303(a), 3.307, 3.309.  Rather, the veteran contends that 
his CVA is secondarily related to his service-connected 
ischemic heart disease.  

The veteran's daughter reports having treated the veteran for 
various physical problems and that she treated him at the 
time of his CVA.  She diagnosed a CVA and stated that it was 
secondary to ischemic heart disease, as well as hypertension 
and chronic bronchitis.  In response to the RO's request for 
an explanation of her opinion, the she discussed the 
veteran's various risk factors and indicated that his 
ischemic heart disease and other risk factors made him more 
"prone" to having a CVA.  

The Board does not question the credibility of the veteran's 
daughter, or her competence as a physician to diagnose 
illness and to provide an opinion as to its 
etiology.  However, once a claim is found to be well 
grounded, the Board must determine, as a question of fact, 
the weight to be afforded each piece of evidence.  See Struck 
v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 
Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 
36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 
(1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); 
Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).

While acknowledging the opinion of the veteran's daughter, 
the Board notes that she kept no clinical notes or other 
medical records concurrent with treatment of the veteran and 
she did not review the file, including the results of 
echocardiograms taken before and after the veteran's CVA or 
the CT scan taken after the CVA.  In fact, the only studies 
she mentioned were blood chemistry tests, a chest X-ray and 
an electrocardiogram of October 1995 which she stated showed 
left bundle branch block.  For these reasons, the Board finds 
her opinion to be of less probative weight than the opinions 
obtained from VA physicians, with benefit of review of the 
claims file and relevant medical evidence including the 
results of multiple diagnostic studies.  Specifically, in 
June 1996, the neurologic examiner, Dr. Javier, opined that 
the veteran's CVA was not related to ischemic heart disease.  
Moreover, Dr. Lopez reviewed the veteran's claims file and 
pointed to the absence of clinical evidence of any thrombus 
on echocardiograms as a basis to dissociate the veteran's CVA 
from ischemic heart disease by way of causation or 
aggravation.  Other than the opinion offered by the veteran's 
daughter, there is no evidence or opinion in contradiction of 
the VA physicians cited above.  Nor has any competent 
physician otherwise linked the veteran's CVA to service or 
service-connected disability.  See 38 C.F.R. §§ 3.303(d), 
3.310(a).  The Board also notes that the veteran is not 
service-connected for chronic bronchitis or hypertension, the 
other disabilities the veteran's daughter associated with his 
CVA.  The veteran himself, as a lay person, is not competent 
to provide the requisite nexus opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

In sum, the Board finds the VA opinions to be more probative 
than the opinion offered by the veteran's daughter.  As 
indicated, the daughter provided no medical records created 
either by herself or any other doctor, she apparently did not 
utilize diagnostic technology in formulating her opinion, and 
she attributed the CVA to three causes, only one of which is 
service connected.  The VA opinions were by physicians who 
ordered and/or reviewed relatively sophisticated diagnostic 
studies, reviewed the record, and, in at least one instance, 
provided an explanation as to why, based on the results of 
two echocardiograms, the CVA did not arise from or aggravate 
the veteran's ischemic heart disease and was most likely due 
to hypertension, one of the causes also noted by the 
veteran's daughter.  Accordingly, the VA medical opinions are 
found to be more probative, supporting the conclusion that 
the preponderance of the competent evidence is against a 
finding that the veteran's CVA was caused or aggravated by 
his service-connected ischemic heart disease, or is otherwise 
related to service.  


ORDER

Service connection for a CVA, claimed as secondary to 
service-connected ischemic heart disease, is denied.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 


